DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong (US Pat No 7,025,282 B2).
Re claim 1, Hong shows a water fountain apparatus (Figs. 5-7) comprising:
a body (see annotated figure) including a wall, a top end (at 154), a bottom end (at 156), wherein the wall has an interior surface (see annotated figure); and
a bore (through 156 and 154) defined by the interior surface; wherein the bore extends from an opening in the top end to an opening in the bottom end; wherein the bore includes a first portion (154) proximate the top end and a second portion (156) proximate the bottom end; and wherein the second portion (156) of the bore is of a greater diameter than the first portion (154) of the bore; and wherein the water fountain apparatus is 

    PNG
    media_image1.png
    770
    650
    media_image1.png
    Greyscale

Re claim 4, Hong shows a releasable engagement (Figs. 6 & 7, 73 slides into and out of contact with the seat in 132 bringing the annotated interior surface into and out of contact the seat in 132) between at least a portion of the interior surface (see annotated figure) and the discharge port (132) of the bubbler head (110) of the water fountain.
Re claim 5, Hong shows the discharge port (Fig. 6, 132) of the bubbler head (110) of the water fountain is substantially covered (Fig. 6) when water (114) is conveyed out of the discharge port (132).
.
Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive. Regarding applicant’s arguments that Hong cannot anticipate claim 1 because, as applicant states, the discharge port 154 and the ported nozzle 156 are structural components of the bubbler head body 130. However, contrary to applicant’s assessment, amended claim 1 requires the water fountain apparatus be releasably engaged with a discharge port of a bubbler head of a water fountain in addition to the previously claimed limitations to which Hong shows the water fountain apparatus as was described previously is releasably engaged with a discharge port, port 132, of a bubbler head, 110, of a water fountain.
Further, the Hanna reference is no longer necessary, Hong now demonstrates the amended claim 5 as the discharge port, 132, is substantially covered when water is conveyed out of the discharge port as shown in figure 6.
In light of these remarks, all prior art rejections shall be maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CERNOCH/          Examiner, Art Unit 3752